Title: To George Washington from William Macpherson, 22 February 1797
From: Macpherson, William
To: Washington, George


                        
                            Sir, 
                            Philadelphia 22nd of February 1797.
                        
                        While offering to you our congratulations on the return of this auspicious day,
                            we cannot refrain from mingling an expression of extreme regret at the approaching close of
                            your Political Life.
                        When we beheld you as Commander in Chief of the Armies of America, leading us
                            to Victory and the establishment of National independence, and after having accomplished
                            this grand object, retiring from your exalted Station, and embracing the undistinguished
                            Character of a Private Citizen we beleived the measure of your fame was full.
                        But when in obedience to the voice of your Country you again
                                relinquished the sweets of domestic retirement; and we beheld the
                            Storms which threaten’d our happiness dispell’d by the Justice, Wisdom, Vigilance and
                            firmness of your Conduct, public Credit maintained, our inestimable Constitution protected,
                            insurrection crushed, and the National Peace preserved.
                        Language was wanting to express the fullness of our feelings—Under such
                            impressions, great as our confidence is in your Successor, we cannot but lament the
                            resolution you have taken to resign the Helm.
                        
                        And now, Sir, in our Capacity as Citizens and as Soldiers,
                            ever ready to Obey and support the Laws of our Country—we bid you a
                            tender, an Affectionate Farewell: and while we offer our earnest supplications, that every
                            Hour of your remaining Years may be as peaceful and happy to yourself, as the most splendid
                            period of your public Stations have been beneficial to your Country, we rest with perfect
                            confidence, that the close of a life of Virtue and of Glory will be crowned with an Eternity
                            of Bliss ineffable.
                        By order of the Officers of the Militia of the City and County of Philadelphia.
                        
                            
                                W. Macpherson
                            
                            Brigadier General
                            
                        
                    